       Case 4:17-cr-00089-JAJ-HCA Document 55 Filed 09/09/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                                 No.4:17-cr-089-JAJ

 vs.
 JONATHON LEE DECKER,                                           ORDER
               Defendant.

       This matter comes before the Court pursuant to a motion filed by the defendant
pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking a modification of the term of his
imprisonment to time served and commencement of a term of supervised release previously
imposed. The Court finds defendant was sentenced in the United States District Court for
the Southern District of Iowa, to a term of imprisonment followed by a term of supervised
release. Defendant requests an early release due to the COVID-19 virus.
       Title 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018 (FSA),
Pub. L. No. 115-391, 132 Stat. 5194 (2018), now authorizes the Court to modify a term of
imprisonment upon a finding that extraordinary and compelling reasons warrant the
reduction.   Compassionate release is not mandatory, even if the Court finds an
“extraordinary and compelling reason,” however. See, e.g., United States v. Chambliss, 948
F.3d 691, 693 (5th Cir. 2020). Instead, whether to grant such a reduction involves a 4-step
analytical scheme, considering the following issues in succession: (1) timing or satisfaction
of administrative requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) extraordinary or
compelling reasons, see id. at 3582(c)(1)(A)(i); (3) lack of danger to any other person or the
community, see U.S.S.G. § 1.B.1.13 (applicable policy statement); and (4) § 3553(a) factors,
18 U.S.C. § 3582(c)(1)(A). Cf. Chambliss, 948 F.3d at 692-94.
       At the first step, the administrative exhaustion requirement is satisfied [1] if “the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf,” or [2] there has been a “lapse of 30
       Case 4:17-cr-00089-JAJ-HCA Document 55 Filed 09/09/20 Page 2 of 3




days from the receipt of such a request by the warden of the defendant’s facility, whichever
is earlier.”   18 U.S.C. § 3582(c)(1)(A) (emphasis added).         Some courts consider this
exhaustion requirement to be a claim-processing rule subject to possible equitable tolling,
but most consider it jurisdictional or otherwise mandatory. Compare, e.g., United States v.
Smith, No. 12 CR. 133 (JFK), 2020 WL 1849748, at *3 (S.D.N.Y. Apr. 13, 2020) (exhaustion
is non-jurisdictional), with, e.g., United States v. Lugo, No. 2:19-CR-00056-JAW, 2020 WL
1821010, at *3 (D. Me. Apr. 10, 2020) (even if the exhaustion requirement was not
jurisdiction, it was “both clear and mandatory,” so that the court could not read an exception
into it); United States v. Johnson, No. RDC-14-0441, 2020 WL 1663360, at *3–6 (D. Md.
Apr. 3, 2020) (concluding that § 3582(c)(1)(A)’s exhaustion requirement is jurisdictional
and, regardless, there are no exceptions to the exhaustion requirement).
       Defendant attaches to his motion a letter addressed to the warden at USP
Leavenworth. [Dkt. 51, at 7]. However, the BOP has no record of the warden ever receiving
this letter. [Dkt. 54 at 2]. Defendant does not explain the attached letter, nor does he describe
when and how he sent it to the warden. Instead, he appears to encourage the Court to waive
the exhaustion requirement. [Dkt. 51 at 6]. Without further evidence, defendant has not
demonstrated that he has satisfied the exhaustion requirement.
       Even if defendant had satisfied the exhaustion requirement, he does not satisfy the
requirements for release under § 3582(c)(1)(A) because he has not demonstrated a medical
condition that constitutes “extraordinary and compelling circumstances.” Defendant states
that he is a previous smoker, that he requires a CPAP machine, and that he is obese. [Dkt. 51
at 3–4]. A defendant’s medical conditions may constitute extraordinary and compelling
reasons only if the defendant is suffering from a terminal illness, or if he is “(I) suffering
from a serious physical or medical condition, (II) suffering from a serious functional or
cognitive impairment, or (III) experiencing deteriorating physical or mental health because
of the aging process” and the condition substantially diminishes the defendant’s ability to
provide self-care in prison. U.S.S.G. § 1B1.13, cmt. n.1. Defendant does not present any

                                              2
       Case 4:17-cr-00089-JAJ-HCA Document 55 Filed 09/09/20 Page 3 of 3




evidence demonstrating that his medical conditions are terminal or that they substantially
impair his ability to provide self-care in prison.
       After consideration of all defendant’s arguments, the Court concludes that defendant
has not satisfied the requirements for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), as amended by the First Step Act of 2018.
       Upon the foregoing,
       IT IS ORDERED that the defendant’s May 1, 2020, Motion for Compassionate
Release [Dkt. 51] is denied.
       DATED this 9th day of September, 2020.




                                              3
